Citation Nr: 0940354	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  03-03 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for bilateral pes planus.  

2.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for patellofemoral syndrome of the right 
knee.  

3.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for patellofemoral syndrome of the left 
knee.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from March 1987 to October 
1996.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 decision by 
the RO which denied increased ratings for the disabilities 
currently on appeal.  

In December 2006, the Board denied the Veteran's claims, and 
he appealed to the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court").  In June 2008, 
the Court granted a Joint Motion for Remand and vacated the 
December 2006 Board decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

As a result of the Order of the Court, the Board has been 
directed to undertake action consistent with the Joint Motion 
for Remand.  

Historically, the Board notes that in his substantive appeal, 
received in February 2003, the Veteran requested a formal 
hearing at the RO.  By letter dated in March 2003, the 
Veteran was notified by the RO that he was scheduled for a 
local hearing on April 15, 2003.  However, on April 15, 2003, 
the Veteran appeared at the RO and requested in writing to 
have an "informal hearing instead (emphasis added) of a 
formal hearing".  An Informal Conference Report, dated April 
15, 2003, showed an informal hearing conference was held on 
that day by the Decision Review Officer (DRO), with the 
Veteran and his representative, and that the parties agreed 
to schedule the Veteran for another VA examination.  
Thereafter, the Veteran was examined by VA, and the claims 
were readjudicated and denied by the RO in July 2003.  The 
appeal was subsequently certified to the Board and an 
unfavorable appellate decision was rendered in December 2006.  

In the Appellants Brief, received in February 2008, a private 
attorney argued, in part, that the December 2006 Board 
decision should be vacated and remanded because VA failed to 
provide the Veteran with his requested hearing, and that the 
record was "devoid of any evidence that [the Veteran] 
withdrew his request for a VA hearing".  While it is 
apparent this is not correct, the Joint Motion for Remand, 
with which the Board must comply as ordered by the Court, 
instructed the Board to remand "so that the Board can have 
[the Veteran] scheduled for a hearing, or obtain 
clarification that a hearing is not longer sought." 

Accordingly, the claim is REMANDED to the RO for the 
following:  

1.  The Veteran should be asked if he 
desires a hearing before a DRO, and if 
so, the Veteran should be scheduled for a 
personal hearing at the RO as soon as 
practicable.  

2.  Thereafter, if the benefits sought on 
appeal are not granted in full, a 
supplemental statement of the case should 
be issued, and after an appropriate 
period of time to respond, the case 
returned to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

